Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Orbit/FR, Inc. (the "Company") on Form 10-Qfor the three months ending June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Per Iversen, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 22, 2011 /s/ Per Iversen Per Iversen President and Chief Executive Officer
